DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of priority to U.S. patent application Ser. No. 15/941,921, filed Mar. 30, 2018, now Patent No.: 10,749,762, which claims the benefit of priority to Indian Patent Application No. 201711011696, filed Mar. 31, 2017.

Preliminary Amendments
The preliminary amendments received on 8/17/2020 have been considered and entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,749,762.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:

Claims 1-20 of Patent No. 10,749,762 contain(s) every element of claims 21-40 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 21 and 31, 
The claims recite the limitation “determine a utilization value of the cloud service based on the utilization by the client device during a time interval”. However, the limitation could be interpreted in two different interpretations:
a. The utilization value is determined, based on the utilization, by the client device. OR
b. The utilization value is determined based on the utilization of the client device.
Appropriate correction is required. 
The claims further recite the limitation “provide a notification corresponding to the instruction to disable the automatic scaling function of the cloud service”. However, the limitation could also be interpreted in two different interpretations:

b. The notification, corresponding to the instruction to disable the automatic scaling, is provided.
Appropriate correction is required.

As to the claim(s) that are dependent on claim(s) 21 or 31, the dependent claim(s) are also rejected under 112(b) for the same reason of their base claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24, 27-29, 31-32, 34 and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salevan et al. (Pub. No.: US 20100223383 A1) (Salevan cited in the 8/17/2020 IDS).
As to claim 21, Salevan teaches a system to manage cloud services, comprising: 
a resource utilization system comprising memory and one or more processors (fig. 1) to: monitor utilization of a cloud service by a client device, the cloud service configured with an automatic scaling function (fig. 4, 430, “consumed work units” teaches the utilization, and fig. 4, 450, “provisioning” teaches scaling, the device performing the monitoring teaches a client device);
determine a utilization value of the cloud service based on the utilization by the client device during a time interval (fig. 4, 430, i.e. the value compared to gate point); 
generate, based at least in part on a policy and the utilization value, an instruction to disable the automatic scaling function of the cloud service (fig. 4, 440, “pause dynamic provisioning”, paragraph [0021], “dynamic provisioning profile” teaches a policy); and 
provide a notification corresponding to the instruction to disable the automatic scaling function of the cloud service (fig. 4, 440).  

As to claim 22, Salevan teaches one or more servers different from the resource utilization system to host the cloud service (fig. 1, 104).  

As to claim 24, Salevan teaches wherein the policy comprises a threshold, comprising: the resource utilization system to generate the instruction to disable the automatic scaling function responsive to the utilization value being greater than or equal to the threshold (paragraph [0022] and fig. 4, 430).  

As to claim 27, Salevan teaches wherein the utilization value corresponds to at least one of a bandwidth utilization, a memory utilization, a processor utilization, storage utilization, or input/output utilization (paragraph [0022]).  

As to claim 28, Salevan teaches wherein the policy comprises a dynamic threshold established by a provider of the cloud service (paragraph [0021]).   

determining, by the resource utilization system, a historical utilization of the cloud service by the client device (fig. 4, 430, “consumed work units”); predicting, by the resource utilization system, based on the historical utilization, an estimated utilization value for the time interval (fig. 4, 430, “requested + consumed” work units); and determining, by the resource utilization system, based on the policy and a comparison of the estimated utilization value and the utilization value, to generate the instruction to disable the automatic scaling function of the cloud service (fig. 4, 440).  

As to claims 31-32, 34, 37-39, the claims are substantially similar or broader in scope to claims 21-22, 24, and 27-29, respectively. Please refer to each respective claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salevan et al. (Pub. No.: US 20100223383 A1) in view of Atlas et al. (Pub. No.: US 20180027049 A1).
As to claim 23, Salevan does not explicitly teach monitoring the service via an API.
a cloud application programming interface via which the resource utilization system monitors the cloud service (paragraph [0014]).
Based on Salevan in view of Atlas, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate monitoring the service via an API (taught by Atlas) with dynamic provisioning of cloud services (taught by Salevan) in order to utilize the API to facilitate gathering utilization information.

As to claim 33, the claim limitations are substantially similar to claim 23. Please refer to claim 23 above


Claims 25-26 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salevan et al. (Pub. No.: US 20100223383 A1) in view of Gupta et al. (Patent No.: US 10469309 B1).
As to claim 25, Salevan teaches the resource utilization system to generate, based at least in part on the generation of the instruction to disable the automatic scaling function, a service ticket data structure (fig. 4, 440).
Salevan does not explicitly teach ticket comprising utilization and time interval.
However, in the same field of endeavor (cloud computing) Gupta teaches a service ticket data structure with the utilization value and the time interval (fig. 4).
Based on Salevan in view of Gupta, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate ticket comprising utilization and time interval (taught by Gupta) with the utilization alert (taught by 

As to claim 26, Gupta further teaches the resource utilization system to provide the service ticket data structure to an electronic board to cause the electronic board to process the service ticket data structure and assign a service ticket to a support agent (figs. 7 and 8 ). The limitations of claim 26 are rejected in view of the analysis of claim 25 above, and the claim is rejected on that basis.  

 As to claims 35-36, the claim limitations are substantially similar to claims 25-26, respectively. Please refer to each respective claim above

Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salevan et al. (Pub. No.: US 20100223383 A1) in view of Zhu et al. (Pub. No.: US 20180329758 A1) (Zhu cited in the 8/17/2020 IDS).
As to claim 30, Salevan teaches determine that one or more servers that provide the cloud service are configured to automatically modify a configuration of the cloud service to increase capacity based on the utilization value (fig. 4, 450) ; and 
disable the automatic scaling function for the cloud service (fig. 4, 440).  
Salevan does not explicitly teach assembling a script to disable the automatic scaling.
However, in the same field of endeavor (cloud computing) Zhu teaches assemble, responsive to a determination to disable the automatic scaling function of the cloud service, a script to disable the automatic scaling function for the cloud service (paragraphs [0056]-[0057] and paragraph [0018], “management instruction” teaches a script).
Based on Salevan in view of Zhu, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate assembling a script to disable the automatic scaling (taught by Zhu) with dynamic provisioning of cloud services (taught by Salevan) in order to automate management of the cloud system which will result in easy to use system.

As to claim 40, the claim limitations are substantially similar to claim 30. Please refer to claim 30 above

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        9/11/2021